Guerry, J.
1. “The venue of a charge of receiving stolen goods knowing them to be stolen is the county where the goods are so received.” Gamblin v. State, 33 Ga. App. 51 (125 S. E. 517); Licette v. State, 75 Ga. 253; Martin v. State, 33 Ga. App. 167 (125 S. E. 727).
2. The venue of a crime is a jurisdictional fact, and must be proved as a part of the general case. Where the question as to failure to prove venue is specifically raised in the motion for new trial, as provided by the act of 1911 (Ga. D. 1911, p. 150), and is argued in the brief of counsel for plaintiff in error, and there is no proof of venue, this court must hold that the judge erred in overruling the motion for new trial. The evidence for the State wholly fails to show that the defendant bought or received stolen property in Gordon County. It was error to overrule the motion for new trial.

Judgment reversed.


Broyles, G. J., and MacIntyre, J., concur.